FILED
                             NOT FOR PUBLICATION                            NOV 19 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



BRANDON MAXFIELD,                                No. 11-35944

               Plaintiff - Appellant,            D.C. No. 6:11-cv-00285-TC

  v.
                                                 MEMORANDUM *
GLENN FAIRALL,

               Defendant - Appellee.



                    Appeal from the United States District Court
                             for the District of Oregon
                    Michael R. Hogan, District Judge, Presiding

                           Submitted November 13, 2012 **

Before:        CANBY, TROTT, and W. FLETCHER, Circuit Judges.

       Oregon state prisoner Brandon Maxfield appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging excessive force

as barred by the statute of limitations. We have jurisdiction under 28 U.S.C.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo. Lukovsky v. City & County of San Francisco, 535

F.3d 1044, 1047 (9th Cir. 2008). We affirm.

       The district court properly dismissed the complaint as time-barred because

Maxfield filed it after the statute of limitations had run. See Or. Rev. Stat.

§ 12.110(1) (two-year statute of limitations for personal injury claims); Douglas v.

Noelle, 567 F.3d 1103, 1109 (9th Cir. 2009) (“State law governs the statute of

limitations period for § 1983 suits and closely related questions of tolling.”).

       The district court properly rejected Maxfield’s equitable tolling argument

because Oregon law does not allow tolling during periods of imprisonment. See

Douglas, 567 F.3d at 1109.

       The district court properly rejected Maxfield’s equitable estoppel argument

because Maxfield failed to allege a basis for estoppel. See Philpott v. A.H. Robins

Co., Inc., 710 F.2d 1422, 1425 (9th Cir. 1983) (for equitable estoppel to apply,

there must be an affirmative inducement by defendant that delayed plaintiff from

timely filing suit).

       AFFIRMED.




                                           2                                       11-35944